Detailed Action

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2021 has been entered.
 
Response to Arguments

Applicant's arguments filed on January 18, 2021 have been fully considered but they are not persuasive.

In regards to claim 1, the applicant argues that Fu et al. (US-2002/0169584) does not teach the claimed limitation of setting at least one rule for triggering, wherein setting the at least one rule does not modify any rules at the host monitoring device [pg. 8 last paragraph, pg. 9 L. 1-13].
The examiner respectfully disagrees with the applicant. Fu clearly teaches that the server can comprise a plurality of rules to transmit notifications to a receiver based on monitored physiological data of a patient [see Fu par. 0044 L. 6-17]. Fu teaches that . 


Information Disclosure Statement

The information disclosure statement filed January 18, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

In regards to the office action for Chinese application 201810548202.0, the applicant failed to provide a concise explanation of the relevance for the office actions dated 12/24/2001, 06/18/2021, 07/06/2021 and 07/05/2021. All the aforementioned office actions are in Chinese language, and the applicant did not provide an English translation. For this reason, the documents have not been considered. 

Objections

Claim(s) 2 and 3 is/are objected to because of the following informalities:

In regards to claim 2, the claim in line 4 recites “wherein he data is received from”. The word “the” preceding the word “data” is misspelled. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim 3, the claim is objected due to its dependency on objected claim 2.

Double Patenting Rejection

Claim(s) 1, as explained in the office action mailed on November 18, 2021 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent 9,585,563, claim(s) 1 and 10 of U.S. Patent No. 9,801,541, over claims(s) 1 and 14 of U.S. Patent No. 9,854,972, over claims(s) 1 of U.S. Patent No. 10,499,811, over claims(s) 1 of U.S. Patent No. 10,856,736, over claims(s) 1 of U.S. Patent No. 10,869,599, over claims(s) 1 and 15 of U.S. Patent No. 10,993,617, over claims(s) 1 of U.S. Patent No. 11,109,757, over claims(s) 1 and 10 of U.S. Patent No. 11,160,452.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 6-9, 15 and 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bharadwaj (US-2009/0097623) in view of Robertson et al. (US-2013/0117696), Fu et al. (US-2002/0169584) and Killen et al. (US-2012/0136221).
In regards to claim 1, Bharadwaj teaches a method to monitor an analyte state of a host [fig. 1, par. 0019 L. 6-11]. Bharadwaj teaches that the method comprises a step of generating, at a remote monitor, a notification message representative of an event triggered according to at least one rule, based on data corresponding to the analyte state of the host monitored by a host monitoring device [fig. 1 elements 14 (host monitoring device), 18 (analyte sensor), 28 (remote monitor) and 31 (server), fig. 6 element 264, par. 0019 L. 1-4 and L. 6-11, par. 0021 L. 1-4 and L. 18-24, par. 0022 L. 1-4, par. 0039 L. 2-8]. Also, Bharadwaj further teaches that the method comprises a step of displaying, at the remote monitor, at least portion of data corresponding to the analyte state of the host [par. 0022 L. 1-4, par. 0033 L. 9-17, par. 0034 L. 1-4, par. 0039 L. 2-9].
Bharadwaj teaches that the system comprises a secure server [par. 0033 L. 9-17]. However, Bharadwaj does not teach that an invitation from the secure server to receive the data corresponding to the analyte state of the host monitored by the host monitoring device is accepted.
On the other hand, Robertson teaches that the remote monitor can access data and notification of a host only after the remote monitor has received and accepted an invitation to access the data and notifications from the secure server [fig. 30, fig. 31, par. 0093 L. 17-19, par. 0096 L. 1-8, par. 0106 L. 15-25, par. 0124]. This teaching means that the method comprises a step of receiving, at a remote monitor, an invitation to receive, from a secure server, data corresponding to an analyte state of a host monitored by a host monitoring device, a step of accepting, at the remote monitor, the 
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Robertson’s teachings of being able to access the server only after an invitation has been received and accepted in the method taught by Bharadwaj because it will permit the host to control who has access to his data.
The combination of Bharadwaj and Robertson does not teach a step of setting the at least one rule wherein the setting the at least one ruled does not modify any rules at the host monitoring device for triggering.
On the other hand, Fu teaches that rules at the server can comprise at least one rule to send notifications of the state of the patient/host to the patient/host and at least one different rule to send notifications of the state of the patient/host to a doctor/remote monitor [par. 0044 L. 6-17, par. 0051]. Also, Fu teaches that each rule is user configurable [par. 0048 L. 5-6]. This teaching mean that each rule can be set individually because each rule is different. Since each rule can be set individually, the setting of one rule will not affect the setting of another rule. In other words, the setting of the rules for doctor’s notifications will not affect the rules for the patient’s notifications. Therefore, Fu teaches that the method comprises a step of setting at least one rule for triggering, for the remote monitor, a notification message representative of an event detected with respect to the state of the host, wherein setting the at least one rule does not modify any rules at the host monitoring device for triggering, for the host monitoring device, notification messages representative of events detected with respect to the state of the host. 

The combination of Bharadwaj, Robertson and Fu teaches that that rules to transmit notifications to a remote monitor and to the host can be different and that each rule is user configurable [see Fu par. 0044 L. 6-17, par. 0048 L. 5-6, par. 0051]. However, the combination does not teach that the rules of the remote monitor can be set by the remote monitor.
On the other hand, Killen teaches the remote monitor can be used to modify or set notification rules for the remote monitor [fig. A68, fig. A69, fig. A70, fig. A71, fig. A72]. This teaching means that the method comprises a step of setting, by the remote monitor, at least one rule for triggering, for the remote monitor, a notification message representative of an event detected with respect to the analyte state of the host.
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Killen’ teachings of presenting setting the rules of the remote monitor using the remote monitor in the method taught by the combination because it will permit a user of the remote monitor to be able to configure the notifications that he wants to receive.

In regards to clam 6, the combination of Bharadwaj, Robertson, Fu and Killen, as applied in claim 1 above, further teaches that at least one of the remote monitor and 

In regards to clam 7, the combination of Bharadwaj, Robertson, Fu and Killen, as applied in claim 1 above, further teaches that the secure server comprises at least one processor configured to receive analyte sensor data from the host monitoring device, process the analyte sensor data to detect the event, and forward, when the event is detected, the notification message to the remote monitor based on the at least one rule [see Bharadwaj fig. 6 elements 234 and 236, par. 0033 L. 9-17, par. 0034 L. 1-4, par. 0039 L. 1-8].  

In regards to clam 8, the combination of Bharadwaj, Robertson, Fu and Killen, as applied in claim 1 above, further teaches that the method comprises a step of detecting, based on the at least one rule at the secure server, the event [see Bharadwaj fig. 6 elements 264 and 266, par. 0039 L. 1-15]. Also, the combination teaches that rules to transmit notifications to a remote monitor and to the host can be different [see Fu par. 0029 L. 17-25, par. 0030]. This teaching means that the at least one rule is different from a set of rules to detect alerts sent to the host monitoring device. The combination also teaches that the host monitoring device is coupled to a sensor system at the host [see Bharadwaj fig. 1 elements 14 and 16].

In regards to clam 9, the combination of Bharadwaj, Robertson, Fu and Killen, as applied in claim 1 above, further teaches that the host monitoring device includes a gateway interfacing a wireless connection to a public land mobile network and the secure server [see Bharadwaj fig. 1 element 12, fig. 2 element 54, fig. 3 element 104].  

In regards to clam 15, the combination of Bharadwaj, Robertson, Fu and Killen, as applied in claim 1 above, further teaches that the user of the remote monitor accepts the invitation by imputing a provided code [see Robertson par. 0106 L. 15-25]. This teaching means that the method comprises a step of activating the remote monitor by opening a monitoring application where the provided code can be input.  

In regards to clam 17, the combination of Bharadwaj, Robertson, Fu and Killen, as applied in claim 1 above, further teaches that association of a remote monitor with a caregiver at the server requires a code entered by a user of the system [see Robertson par. 0106 L. 15-25]. This teaching means that the method comprises a step of registering, at the secure server, the remote monitor, wherein the registration includes a code provided by a health care provider.  

In regards to clam 18, the combination of Bharadwaj, Robertson, Fu and Killen, as applied in claim 1 above, further teaches that the method is implemented on an apparatus comprising at least one processor and at least one memory including code, which when executed by the at least one processor causes the apparatus to provide the method [see Bharadwaj fig. 1 element 28, see Robertson fig. 53, par. 0155 L. 1-10].  
In regards to clam 19, the combination of Bharadwaj, Robertson, Fu and Killen, as applied in claim 1 above, further teaches that a non-transitory computer-readable storage medium includes code which when executed by at least one processor causes the method [see Bharadwaj fig. 1 element 28, see Robertson fig. 53, par. 0155 L. 1-10].  

In regards to clam 20, the combination of Bharadwaj, Robertson, Fu and Killen, as applied in claim 1 above, further teaches that receiving the notification message comprises receiving the notification message at a processor of the remote monitor locally for display by the remote monitor [see Bharadwaj par. 0039 L. 7-9, see Robertson par. 0084 L. 3-8, see Killen fig. A71].

Claim(s) 2 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bharadwaj (US-2009/0097623) in view of Robertson et al. (US-2013/0117696), Fu et al. (US-2002/0169584) and Killen et al. (US-2012/0136221) as applied to claim 1 above, and further in view of Dhiman et al. (US-8,355,320).

In regards to clam 2, the combination of Bharadwaj, Robertson, Fu and Killen, as applied in claim 1 above, does not teach that the notification message is received via a first wireless connection and that the data is received via a second wireless connection.
On the other hand, Dhiman teaches that notification messages can be received via a first wireless connection between a remote monitor and a notification service 
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Dhiman’s teachings of receiving the notification message and the information via two different wireless connection in the method taught by the combination because two different communication channel will permit to reduce collisions and increase the chances that notification messages are received by remote monitors.

In regards to clam 16, the combination of Bharadwaj, Robertson, Fu and Killen, as applied in claim 1 above, does not teach that a connection is established to access the data.
On the other hand, Dhiman teaches that after receiving a notification, a connection can be established to receive data from the server [col. 2 L. 57-62, col. 2 L. 66-67, col. 3 L. 1-4]. This teaching means that the method comprises a step of establishing a connection between the remote monitor and the server to enable the receiving of the data.  
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Dhiman’s teachings of establishing a new connection to access the data form the server in the method taught by the combination because it will permit the server to transmit data via a different connection than the notification messages, therefore increasing the chances that the data will be received without errors.

Claim(s) 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bharadwaj (US-2009/0097623) in view of Robertson et al. (US-2013/0117696), Fu et al. (US-2002/0169584), Killen et al. (US-2012/0136221) Dhiman et al. (US-8,355,320) as applied to claim 2 above, and further in view of Applicant’s Admitted Prior Art (AAPA).

In regards to clam 3, the combination of Bharadwaj, Robertson, Fu, Killen and Dhiman, as applied in claim 2 above, further teaches that the first wireless connection comprises a persistent connection configured to carry a short message pushed by the notification service to a notification message center at the remote monitor [see Dhiman col. 2 L. 57-62]. Also, the combination teaches that the second wireless connection comprises a momentary connection established to provide the data [see Dhiman col. 2 L. 66-67, col. 3 L. 1-4].
The combination of Bharadwaj, Robertson, Fu, Killen and Dhiman does not explicitly teach that the first and second wireless connections are encrypted. However, AAPA teaches that encryption of communications are well known in the art to protect unauthorized access. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to encrypt the first and second wireless connections in the method taught by the combination because it will permit the system to transmit all the data securely.

Claim(s) 4, 10 and 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bharadwaj (US-2009/0097623) in view of Robertson et al. (US-2013/0117696), Fu et al. (US-2002/0169584) and Killen et al. (US-2012/0136221) as applied to claim 1 above, and further in view of Hastings (US-2005/0148890).

In regards to clam 4, the combination of Bharadwaj, Robertson, Fu and Killen, as applied in claim 1 above, does not teach inhibiting access to one or more applications at the remote monitor until an action at the remote monitor is detected to indicate receipt of the notification message, wherein the remote monitor further comprises a monitoring application
On the other hand, Hastings teaches inhibiting access to one or more applications at the remote monitor until an action at the remote monitor is detected to indicate receipt of the notification message, wherein the remote monitor further comprises a monitoring application [par. 0147 L. 1-11, par. 0148].  
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Hastings’ teachings of inhibiting access to one or more application when an alert is received in the method taught by the combination because it will permit the system to make user that the user of the remote monitor has received the alert.

In regards to clam 10, the combination of Bharadwaj and Hastings, as applied in claim 1 above, does not teach configuring a plurality of remote monitors, wherein at least one of the plurality of remote monitors is designated as a primary monitor, and at least one of the plurality of remote monitors is designated as a secondary monitor.

It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Hastings’ teachings of assigning a primary and a secondary monitor in the method taught by the combination because it will permit the server to make sure that at least one caregiver receives a notification when one the caregivers is not available.

In regards to clam 12, the combination of Bharadwaj, Robertson, Fu and Killen, as applied in claim 1 above, does not teach configuring, by the remote monitor, one or more invitations sent to one or more devices to invite the one or more devices to monitor the analyte state of the host.
On the other hand, Hastings teaches that the remote monitor can request the server to forward data to one or more remote monitors [fig. 5 step 416 and 418, par. 0196]. This teaching means that the method comprises a step of configuring, by the remote monitor, one or more invitations sent to one or more devices to invite the one or more devices to the state of the host.  
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Hastings’ teachings of letting another remote monitor to access the 

In regards to clam 13, the combination of Bharadwaj, Robertson, Fu and Killen, as applied in claim 1 above, does not teach sending, to the secure server, a message acknowledging a receipt of the notification message.
On the other hand, Hastings teaches that the method comprises a step of sending, to the server, a message acknowledging a receipt of the notification message [par. 0246].  
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Hastings’ teachings of acknowledging the receipt of the notification message in the method taught by the combination because it will permit the server to verify that the notification message was received by the remote monitor.

Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bharadwaj (US-2009/0097623) in view of Robertson et al. (US-2013/0117696), Fu et al. (US-2002/0169584) and Killen et al. (US-2012/0136221) as applied to claim 1 above, and further in view of Rainsito et al. (US-2010/0281409).

In regards to clam 5, the combination of Bharadwaj, Robertson, Fu and Killen, as applied in claim 1 above, does not teach that the notification message is received as a momentary message on a display at the remote monitor, without inhibiting access to one or more applications at the remote monitor.

It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Rainsito’s teachings of displaying the notification message as a temporary message in the method taught by the combination because it will permit the user to continue using the remote monitor while still receiving important notifications.

Claim(s) 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bharadwaj (US-2009/0097623) in view of Robertson et al. (US-2013/0117696), Fu et al. (US-2002/0169584) and Killen et al. (US-2012/0136221) as applied to claim 1 above, and further in view of Goodnow et al. (US-2006/0010098).

In regards to claim 11, the combination of Bharadwaj, Robertson, Fu and Killen, as applied in claim 1 above, does not teach configuring, by the remote monitor, at least one additional rule representative of a trigger causing an alert to be sent by the secured server to the host monitoring device
On the other hand, Goodnow teaches that a host can grant full access to a remote monitor that will let the remote monitor to modify and access all host’s data at the server including all glucose targets (rules) established at the server [par. 0409]. This 
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Goodnow’s teachings of letting a remote monitor have full control of the data at the server including target values in the method taught by the combination because the remote monitor may have more knowledge regarding what it is considered to be an abnormal state of a host.

Claim(s) 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bharadwaj (US-2009/0097623) in view of Robertson et al. (US-2013/0117696), Fu et al. (US-2002/0169584) and Killen et al. (US-2012/0136221) as applied to claim 1 above, and further in view of Mann et al. (US-2007/0088223).

In regards to clam 14, the combination of Bharadwaj, Robertson, Fu and Killen, as applied in claim 1 above, does not teach that the notification message includes at least one of an indication of a need to calibrate a sensor.
On the other hand, Mann teaches that a system can notify the caregiver (remote monitor) that a sensor needs calibration [par. 0058 L. 9-10].
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Mann’s teachings of notifying the caregiver the need to calibrate a sensor in the method taught by the combination because it will permit the caregiver to know that the sensor is working properly. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN US OR CANADA) or (571)272-1000. 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685